
	

114 HR 4478 IH: Draft America’s Daughters Act of 2016
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4478
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Hunter (for himself and Mr. Zinke) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend the Military Selective Service Act to extend the registration and conscription
			 requirements of the Selective Service System, currently applicable only to
			 men between the ages of 18 and 26, to women between those ages to reflect
			 the opening of Combat Arms Military Occupational Specialties to women.
	
	
 1.Short titleThis Act may be cited as the Draft America’s Daughters Act of 2016. 2.Application of military selective service registration and conscription requirements to female citizens and residents of the United States between the ages of 18 and 26 (a)Applicability to female citizens and residents within specified age rangeSection 3(a) of the Military Selective Service Act (50 U.S.C. 3802(a)) is amended—
 (1)in the first sentence— (A)by striking every male citizen and inserting all citizens;
 (B)by striking every other male person and inserting all other persons; (C)by striking is between and inserting are between; and
 (D)by striking himself and inserting themselves; and (2)in the second sentence, by striking he continues and inserting the alien continues.
 (b)Effective dateThe amendments made by subsection (a) shall take effect 90 days after the later of— (1)the date of the enactment of this Act; or
 (2)the date on which the Secretary of Defense certifies to Congress that all Combat Arms Military Occupational Specialties are open to qualified female candidates.
				
